Citation Nr: 1411883	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an earlier effective date than December 6, 2004 for service connection for C3-4 degenerative disc changes with severe stenosis (claimed as a neck condition) as secondary to service-connected right knee chondromalacia and arthritis.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel




INTRODUCTION

The Veteran served on active duty from November 1980 through May 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska which, among other issues, granted service connection for C3-4 degenerative disc changes with severe stenosis (previously claimed as an unspecified neck condition) with a 30 percent initial disability rating effective December 6, 2004.  The Veteran has perfected a timely appeal as to the assigned effective date.


FINDINGS OF FACT

1.  In a VA Form 21-4138 statement which was accompanied by assorted private and VA treatment records and received by VA on December 6, 2004, the Veteran expressed that he had a neck disability, implying his intention to seek service connection for a neck disability.

2.  VA did not receive a claim for service connection for a neck disability, either formally or informally, before December 6, 2004.


CONCLUSION OF LAW

The criteria for an effective date prior to December 6, 2004, for service connection for C3-4 degenerative disc changes with severe stenosis (claimed as a neck condition) as secondary to service-connected right knee chondromalacia and arthritis, have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board notes that the earlier effective date issue that is the subject of this appeal arises from the initial grant of service connection.  A pre-rating letter was provided in January 2005, which notified the Veteran of what information and evidence was needed to substantiate his claim for service connection for a neck disability, as well as what information and evidence must be submitted by him and what information and evidence will be obtained by VA.  The April 2005 rating decision reflects the initial adjudication of the service connection claim after the issuance of the January 2005 letter.

A subsequent March 2006 letter provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of this letter, and reasonable opportunity for the Veteran to respond, the Veteran's claim for service connection of a neck disability was readjudicated in a February 2009 supplemental statement of the case.  Accordingly, although VA's initial January 2005 letter was deficient, any prejudice that may have resulted from VA's notice error has been cured.  Moreover, there is no indication in the record that the Veteran has been prejudiced by the late timing of VA's Dingess/Hartman notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Additionally, in Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (stating that section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify the Veteran in connection with his earlier effective date claim has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, claims submissions, lay statements, identified and relevant private treatment records, VA treatment records, and social security records have been associated with the record.  Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Earlier Effective Date

The Veteran asserts that he is entitled to an effective date earlier than December 6, 2004 for service connection for C3-4 degenerative disc changes with severe stenosis (claimed as a neck condition) as secondary to service-connected right knee chondromalacia and arthritis.  In support of this claim, he argues in his November 2010 Notice of Disagreement (NOD) that the initial injuries to his neck occurred before 2004; namely, during in-service injuries sustained during service on board a ship and in an in-service motor vehicle accident in 1981.  The Veteran stated further that his neck problems had persisted since that time.  Thus, although the Veteran does not suggest a specific effective date for his service-connected neck disability, he appears to be intimating that an effective date anytime during 2004 is inappropriate because he sustained his initial neck injury well in advance of 2004.

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a) (2013).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2013).  An informal claim is "[a]ny communication or action, indicating intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a) (2013).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.

The general rule regarding the assignment of effective date for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  See 38 C.F.R. § 3.400 (2012) (to the same effect).  In the limited situation in which the application for benefits is received within one year from the veteran's date of discharge from active duty service, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2).  Otherwise, the effective date will be the later of the date of receipt of claim or the date that entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

38 C.F.R. § 3.157(b) (2013) specifies that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of one of the following will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157(b) enumerates that an informal claim for increased benefits will be accepted based on (1) VA or uniformed services reports of examination or hospitalization, (2) evidence from a private physician or layman, or (3) records submitted by a State or other institutions.  With respect to VA examination or hospitalization records, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1).  With respect to evidence from a private physician or layman, the date of receipt of such evidence by VA will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(2).

Upon careful and thorough review of the record, the Board concludes that the earliest submission received from the Veteran which indicates any intention to seek service connection for a neck disability is a VA 21-4138 statement that was received by VA on December 6, 2004.  In that submission, the Veteran expressly asserted that he was having pain in his neck.  Although the Veteran did not state expressly that he was seeking service connection for a neck disability, or, that his reported current neck pain was related to service, the RO liberally construed the Veteran's statement as asserting a claim for service connection for a neck disability.  Indeed, based upon that liberal construction, service connection for the Veteran's neck disability was ultimately granted in the RO's November 2010 rating decision.  As further rationale for the foregoing, the Board notes that the claims file contains various submissions that were received from the Veteran prior to the aforementioned December 6, 2004, statement.  Nonetheless, these previous submissions do not raise any allegations pertinent to a neck disability.

As noted above, under certain circumstances, 38 C.F.R. § 3.157(b) provides that VA may accept as the date of claim the date of receipt of any private treatment record, provided that such record was received within one year before the date of claim specifying the benefit sought.  Here, the Board notes that private treatment records were received by VA on November 15, 2004.  These records included records of a private cervical spine MRI which was performed in May 2004 and which revealed disc protrusions at C3-4 and C6-7, loss of usual lordosis from C2-7, and possible compression of the right C7 nerve root.  The records received on November 15, 2004 also include a May 2004 private treatment record from Dr. D.W.B. of the Center for Spine Disorders, which reflect diagnoses of C5-6 degenerative disc disease with disc protrusion and dessication.  However, the provisions of 38 C.F.R. § 3.157(b) only apply once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  See Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993) (stating "[i]n the instant case, there has not been a prior allowance or disallowance of a formal claim for compensation or pension."); see also MacPhee v. Nicholson, 459 F.3d 1323, 1328. (Fed. Cir. 2006).  Here, a claim of entitlement to service connection for a neck disability had never been previously denied.  Therefore, the private medical records received on November 15, 2004, cannot be accepted as an informal claim under 38 C.F.R. § 3.157.

Overall, the evidence shows that the earliest submission evidencing any intention on the part of the Veteran to seek service connection for a neck disability was received on December 6, 2004.  Accordingly, the claim of entitlement to an effective date earlier than December 6, 2004, is denied.



ORDER

Entitlement to an earlier effective date prior to December 6, 2004, for service connection for C3-4 degenerative disc changes with severe stenosis (claimed as a neck condition), is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


